‘,   ,


,
          "The tern 'store* as used in this Act shall,be
          qonstrued to man and include any store or stores
          or any aercnntile eotnblishmat       or ostablishzents
         'not spealficallyaxmpted      wLth.iin this   Xot whiich
          are owned, opsrateil, n:eintaincd,~or      controlled
        - by the ~(1~8person, agent, rocsioer, trustee,          fira,
          'aorporation,copnrtnorshipor nssoaiation,either
.         dorcastL0or forel2n, in ~Aich g03do, mre3         or mer-
          o!mndise of an7 kind are sald,,otretafl or-?~holerole.w


           In the recent cnse of Euiurt
                                      v. Coopor, 130 TBX. 453; 110
    s. 3. (2d) 896, the 5upr'ezoCourt of Talonshuld the entire net,
    aonotitutionalaad indicated t:lattXo,definitlon of the word
    "store"would control in construlng~theact. The aourt said:

          *The statute hairin+
                            .4defined the ~013, ve are mt
          ccncarnod t3,thits usual imminj:."

          :i'e thlhi:   t!iEt t3.c otoro   ym   rolzr   ta   in   your   latter   io
    covorod 5~ ttiodefinition in ;:cctIo:~
                                         7, mlecs it is ~s~zciP:cnlly                  .I
    exsxptcd"in so:?u ot!xr pwt of th statuto.

          The orexptions nm set out in Smticn 5 of the :ict,nnd
    t:ie-only
            pnrt of Lootion 5 that could possibly be csnsidorod ns
    3oply+t;,
            to the store in question in that pm% which reads as fnl-
    l-ws:

          Vrovided thot the term, *stwo, stems, mwoentlle
          establisiizn,o~t
                        or rrorcantiloes~tnbl.is!mx0x4
                                                     w:lorovcr
          used in thie r~ctsh?LLlnot inclu&: r:ii~l~:o~lu
                                                       and/or
          retail luber  n:ldbuild& ~;-.ntorP&l
                                             businosscs en-
          gaged exclu~ivolyin the salu cf llccbzrsnd building
          xttorial; . . .-




                  -                        .i
:r. Vi.D. Lane, J&wary 9, 193Q,'Pa&x'2




,‘fl& Gas co., 102 ::.-<a.374, 135 2. 2. 39’3,the su~xx3~eCourt
of Appeals 0r ;:lost
                   'r'?rg;lnio
                            aaidt

      ,Vorda are to bo given their ordlntirynm3 popular
      mnnfnr;; unl-ss they have acyui:sd 3 ~aculiar Signi-
      ficnnce. . . . !i%a rord-~exciuoively~ is synonymus
      with t?.cm.rde 'only' ond '5ole1y'. It 13 a vxbrd
      or raatriotlon and exclusion."

      In 23 Corpus Juris 274, It is said:        _




          In -viewof :he wordin of the ntatuto and the nuthorities
tknt have construed such y:ords,o'lrenswcr,to your question io ns
f.-)llGYG 1 A atom ,mlliw~ approximtolg G5-;J 3f itc ~;rossrocoi2t.s
in rctail lwbnr md buildfn:;    xitoriels, r.ndthe 'Jalanooln fzm
.x!chincry,   ::ordaaroend harventin~ su;~~liuo,is subject to and
licble for tlia"ohnfn store tax".
                                   &
                             k’eurs vary truly